                     Case 2:19-mj-00967 Document 1 Filed 06/04/19 Page 1 of 9

AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA T. Zalesk~·                                   No. 19-063



                                   UNITED STATES DISTRICT COURT
                                                                  for the
                                                 Eastern District of Pennsylvania

                  United States of America                            )
                              V.                                      )
                      RAUL RIVERA                                     )     Case No.     :   1~ q~ 7 - / "" 2.
                  MICHAEL DOMBROWSKI                                  )
                                                                      )
                                                                      )
                                                                      )
                         Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   April 19, 2019                 in the county of               Delaware         in the
     Eastern          District of ___P_e_n_ns~y~lv_a_n_ia_ _ , the defendant(s) violated:

          Code Section                                                         Offense Description
 See attachment "A."




         This criminal complaint is based on these facts:
 See attached affidavit.




         0 Continued on the attached sheet.


                                                                                .Jwfd                                   -
                                                                                                Complainant 's signature

                                                                                    Scott A Friedenreich , Special Agent, FBI
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                   Judge 's signature

City and state:                Philadelphia, Pennsylvania                              TIMOTHY R. RICE, U.S. Magistrate
                                                                                                Printed name and title
            Case 2:19-mj-00967 Document 1 Filed 06/04/19 Page 2 of 9



                                         Attachment "A"

                                            Count One

        On or about April 19, 2019, in Boothwyn, in the Eastern District of Pennsylvania,
defendants RAUL RIVERA and MICHAEL DOMBROWSKI without authority, attempted to
enter, and aided and abetted the attempted entry of, the business premises of a person registered
with the Drug Enforcement Administration under 21 U.S.C. § 822, that is, the Boothwyn ·
Apothecary, located at 2341 Chichester Avenue, Boothwyn, Pennsylvania, with intent to steal
materials and compounds containing any quantity of a controlled substance, including
oxycodone, a Schedule II controlled substance; and whose replacement value was not less than
$500.

       In violation of Title 18, United States Code, Sections 2118(b) and 2.

                                           Count Two

        On or about April 19, 2019, in Boothwyn, in the Eastern District of Pennsylvania,
defendants RAUL RIVERA and MICHAEL DOMBROWSKI knowingly and intentionally
attempted to possess with intent to distribute, and aided and abetted the attempted possession
with intent to distribute, oxycodone, a Schedule II controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(l), (b)(l)(C), and Title 18,
United States Code, Section 2.
            Case 2:19-mj-00967 Document 1 Filed 06/04/19 Page 3 of 9




                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR ARREST WARRANTS

       I, Scott A. Friedenreich, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Federal Bureau of Investigation, and have been

since December 2008. I am currently assigned to the Philadelphia Field Office where I work on

the Violent Crimes Task Force (VCTF). I investigate crimes such as commercial robberies and

burglaries, carjackings and other related crimes. Before being assigned to the VCTF, I was

assigned to the Health Care Fraud Task Force for nine years. I have written, sworn to, and

executed numerous search warrant affidavits. I have directed cooperating witnesses to conduct

consensual recordings and assisted other investigators in consensual recordings. I have testified

in grand jury and federal trial. During the course of my investigations, I have subpoenaed and

analyzed telephone toll and subscriber records and obtained historical cell site data that was used

as evidence in my investigations. Before my employment at the FBI, I was a state of Delaware

Probation and Parole Officer for approximately six years .

       2.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       3.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 18 U.S.C. §§ 2118 and 2 (attempted pharmacy burglary and aiding and abetting)

and 21 U.S.C. § 841(a)(l) (attempted possession with the intent to distribute controlled

substances) have been committed by RAUL RIVERA and MICHAEL DOMBROWSKI on April

19, 2019 at the Boothwyn Apothecary located at 2341 Chichester Avenue, Boothwyn,
             Case 2:19-mj-00967 Document 1 Filed 06/04/19 Page 4 of 9




Pennsylvania, 19061. I make this affidavit in support of an application for arrest warrants for

RAUL RIVERA and MICHAEL DOMBROWSKI.

                                      THE INVESTIGATION

        4.      On April 19, 2019, at approximately 11 :16 p.m. on a rainy night, three males

attempted to burglarize the Boothwyn Apothecary, located at 2341 Chichester Avenue,

Boothwyn, Pennsylvania, 19061. (Earlier that evening, at approximately 10: 11 p.m. , data from

an electronic tracking device showed that a motor vehicle associated with RAUL RIVERA

entered a storage facility lot south of 10th Street and West Erie Avenue in North Philadelphia,

known by your affiant, based on my investigation, to be a staging and stash location for RIVERA

and others, used in connection with their pharmacy burglary scheme. Believing an attempt to

burglarize a pharmacy would be made, the FBI initiated surveillance at the Boothwyn

Apothecary based on intelligence gathered in an ongoing investigation.) FBI Special Agent

Brian Hefner agent first observed a black sports utility vehicle (SUV), that is, a black Jeep Grand

Cherokee SRT-8 pull up in front of the Boothwyn Apothecary (pharmacy). The black Cherokee

then backed into a small parking area on the east side of the pharmacy. Upon observing this

activity, the agent notified local police.

        5.      Two males then got out of the Cherokee and approached the front door of the

pharmacy. As the males were still outside the pharmacy, uniformed police officers from Upper

Chichester Township Police arrived, and the two males immediately fled. One male was wearing

a gray hooded sweatshirt, and the other was wearing a black hooded sweatshirt. An agent and

officers pursued the males, commanding them to stop, but the two males continued to flee. The

male in the gray hooded sweatshirt, later identified as R.H., was apprehended by police

approximately two blocks away from the pharmacy in a driveway of a residence on Sharpless

                                                 2
            Case 2:19-mj-00967 Document 1 Filed 06/04/19 Page 5 of 9




A venue in Boothwyn. On the ground next to R.H., a patrolman observed a pair of gloves, a black

ski mask, and a flashlight. Several feet from R.H. , officers found a black walkie-talkie radio on

the ground. An officer traced R.H. ' s flight path from the pharmacy and found a "Snap On" brand

crowbar with a green rubber handle in a side yard of a nearby residence. The police officer had

observed R.H. carrying the object during the pursuit.

       6.      The male in the black-hooded sweatshirt, who was later identified as MICHAEL

DOMBROWSKI, successfully eluded law enforcement that day, but was later arrested by law

enforcement on April 29, 2019.

       7.      Meanwhile at the Boothwyn Apothecary, two Upper Chichester Township police

officers in their marked patrol vehicles attempted to block the black Jeep Grand Cherokee SRT-8

from leaving the area adjacent to the Boothwyn Apothecary. The Cherokee was facing the street,

and when the officers' vehicles pulled up in front of it, the Cherokee ' s headlights went on, it

reversed, and suddenly stopped. One of the officers heard the Cherokee' s engine begin to roar,

and it began traveling directly at the officer' s patrol vehicle, ramming it head-on. The impact

snapped the front passenger-side tire of the patrol car from its axle, rendering the patrol car

completely inoperable. The Cherokee then struck the second patrol vehicle before driving onto

the street, where it drove directly to the northbound Interstate 95 on-ramp.

       8.      The second patrol car that was struck continued to pursue the Cherokee and

followed it onto Interstate 95 where two Upland Township police officers joined the pursuit of

the Cherokee. The Cherokee made numerous hazardous lane changes and maneuvers as it fled

from police, at one point striking another vehicle operated by a civilian. Just before the Kerlin

Street exit ramp, the Cherokee' s operator lost control and crashed into an elevated berm along

the right side of Interstate 95 . The operator, later identified as RAUL RIVERA, got out of the

                                                  3·
             Case 2:19-mj-00967 Document 1 Filed 06/04/19 Page 6 of 9




Cherokee and fled but was quickly apprehended by the Upland Township officers. (An Upper

Chichester Township officer who was pursuing the Cherokee was unable to timely stop his

vehicle and crashed into the Cherokee shortly after RIVERA had crashed it.)

       9.      Later during the early morning hours of April 20, 2019, your affiant interviewed

R.H. and RIVERA at Upper Chichester Township Police Department. These interviews were

recorded with video and audio reproduction.

       10.     R.H. was advised of his Miranda rights and agreed to waive his rights and answer

questions without an attorney present. R.H. admitted to attempting to commit the burglary of the

Boothwyn Apothecary with RIVERA and another individual. R.H. admitted to being in the

black Jeep Grand Cherokee to commit the burglaries and that he had committed approximately

three other burglaries of pharmacies in the past. R.H. admitted to going to the lot south of the

intersection of North 10th Street and West Erie Avenue to get the black Jeep Grand Cherokee.

R.H. stated that he was paid approximately $3 ,000 to $5,000 to commit the burglaries. R.H.

further admitted to selling medication that had been stolen from the pharmacies.

       11.     RIVERA was advised of his Miranda rights and agreed to waive his rights and

answer questions without an attorney present. RIVERA stated that he had attempted to commit

the burglary ofBoothwyn Apothecary with R.H. and another man he knew as "Mikey." 1

RIVERA stated that he had been recruited to commit pharmacy burglaries by others and had

committed numerous pharmacy burglaries to obtain controlled substances. RIVERA had sold the




1
 "Mikey" was later identified as MICHAEL DOMBROWSKI after the search of the Cherokee
SRT-8 revealed a wallet with Dombrowski's identification. Upper Chichester Township Police
Department issued a warrant for DOMBROWSKI following the attempted burglary of
Boothwyn Apothecary.

                                                 4
               Case 2:19-mj-00967 Document 1 Filed 06/04/19 Page 7 of 9




controlled substances "wholesale" that he had stolen from pharmacies in the past, including 30

mg pills of Oxycodone for $25 per pill, Adderall , and Xanax. RIVERA estimated that he had

committed approximately 20 pharmacy burglaries before attempting to burglarize the Boothwyn

Apothecary.

        12.      After the pursuit of the black Jeep Grand Cherokee SRT-8,2 agents determined

that the vehicle had been stolen from a car dealership in Philadelphia on December 15, 2017.

During an inventory search of the vehicle on April 20, 2019, agents and officers found a pry bar,

bolt cutters, various hand tools, flashlights, cell phones, a walkie-talkie radio, knit hats, ski

masks, and gloves.

        13 .     On April 29, 2019, your affiant interviewed DOMBROWSKI at the FBI

Philadelphia Division, after he was arrested on local charges related to the attempted burglary of

the Boothwyn Apothecary. DOMBROWSKI was advised of his Miranda rights and agreed to

waive his rights and answer questions without an attorney present. DOMBROWSKI admitted to

attempting to burglarize the Boothwyn Apothecary with RIVERA and R.H. DOMBROWSKI

admitted that he was carrying a small bar to break into the pharmacy. DOMBROWSKI also

admitted to participating in two other pharmacy burglaries in Bristol, Pennsylvania with

RIVERA and another male. DOMBROWSKI estimated that he had participated in

approximately three or four pharmacy burglaries in total, and that the black Jeep Grand Cherokee

SRT-8 was used in the burglaries. DOMBROWSKI also admitted to going to the lot on North

I 0th Street and West Erie Avenue with RIVERA to get the Cherokee. DOMBROWSKI told



2
 RIVERA lost control of the Cherokee and crashed after attempting to elude Upper Chichester
Township Police Department and Upland Township Police Department officers who were
pursuing him.

                                                   5
              Case 2:19-mj-00967 Document 1 Filed 06/04/19 Page 8 of 9




investigators that the pills that he had stolen from the pharmacies had been sold by people that he

had committed the burglaries with, including Oxycodone, Adderall, Methadone, Ritalin,

Fentanyl and other controlled substances. Your affiant has concluded through this investigation,

and by DOMBROWSKI and RIVERA's admissions they had sold controlled substances from

other pharmacies that they had burglarized, that the purpose of RIVERA ' s and

DOMBROWSKI'S attempted burglary of the Boothwyn Apothecary was to steal controlled

substances for their personal use, and to distribute the controlled substances to others for profit.

        14.     Your affiant has also reviewed telephone records in this investigation and noted

numerous contacts between R.H. and RIVERA before April 19, 2019; and numerous contacts

between DOMBROWSKI and RIVERA before April 19, 2019.

                                            CONCLUSION

        15.     As detailed above, there is probable cause that RAUL RIVERA and MICHAEL

DOMBROWSKI attempted to burglarize the Boothwyn Apothecary in order to obtain controlled

substances for the purpose of selling and distributing the stolen controlled for profit to drug

traffickers. RIVERA and DOMBROWSKI further admitted to burglarizing other pharmacies in

the past while using the Jeep Grand Cherokee SRT-8, and to selling the controlled substances

taken during those burglaries for profit.




                                                  6
          Case 2:19-mj-00967 Document 1 Filed 06/04/19 Page 9 of 9




       16.    Based on the information contained in this affidavit, your affiant believes that

there is probable cause that RAUL RIVERA and MICHAEL DOMBROWSKI have committed

violations of 18 U.S.C. §§ 2118 and 2 (attempted pharmacy burglary), and 21 U.S.C.

§ 841(a)(l) (attempted possession with intent to distribute controlled substances). Accordingly,

your affiant respectfully requests that this court issue a warrant to arrest RIVERA and

DOMBROWSKI.

                                                   Respectfully submitted,




                                                   Special Agent


                       f
                                                   Federal Bureau of Investigation

      Subscribed and         to




    &RJCE ~ ~----
      TlMOTHYR.
      UNITED STA TES MAGISTRATE JUDGE




                                               7
